UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04524) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/06 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (35.2%)(a) Principal amount Value Amresco Commercial Mortgage Funding I Ser. 97-C1, Class G, 7s, 2029 $100,000 $100,243 Amresco Commercial Mortgage Funding I 144A Ser. 97-C1, Class H, 7s, 2029 81,000 81,609 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.009s, 2029 154,000 160,028 Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class A5, 5.303s, 2039 160,000 157,730 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 100,000 98,994 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 8.337s, 2014 100,000 99,815 FRB Ser. 05-ESHA, Class K, 7.159s, 2020 161,000 161,087 FRB Ser. 05-BOCA, Class L, 7.069s, 2016 200,000 199,998 FRB Ser. 06-LAQ, Class M, 6.995s, 2021 145,000 145,365 FRB Ser. 06-LAQ, Class L, 6.895s, 2021 132,000 132,416 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 148,991 148,798 Bayview Commercial Asset Trust 144A FRB Ser. 06-CD1A, Class A1, 4.607s, 2023 CAD 3,273,351 2,896,771 Ser. 06-CD1A, Interest only (IO), 0.84s, 2023 CAD 12,986,128 801,003 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05-LXR1, Class J, 7.019s, 2018 $148,000 148,000 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.198s, 2032 100,000 110,408 Broadgate Financing PLC sec. FRB Ser. D, 5.553s, 2023 (United Kingdom) GBP 111,550 207,638 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 $362,000 367,222 Ser. 98-1, Class G, 6.56s, 2030 89,000 90,655 Ser. 98-1, Class H, 6.34s, 2030 203,000 168,200 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, Class A3, 6.57s, 2030 340,000 340,714 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 157,000 159,799 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.769s, 2046 1,776,000 1,787,933 Ser. 04-LB2A, Class A4, 4.715s, 2039 367,000 344,309 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-FL5A, Class G, 6.133s, 2013 (acquired 9/26/05, cost $239,795) (RES) 241,000 239,795 Countrywide Alternative Loan Trust IFB Ser. 06-19CB, Class A2, IO, zero %, 2036 90,998 313 IFB Ser. 06-20CB, Class A14, IO, zero %, 2036 73,272 137 IFB Ser. 06-6CB, Class 1A3, IO, zero %, 2036 1,622,049 3,802 IFB Ser. 06-14CB, Class A9, IO, zero %, 2036 129,921 700 Ser. 05-24, Class 1AX, IO, 1.246s, 2035 3,054,880 54,282 Ser. 05-24, Class IIAX, IO, 1.201s, 2035 1,454,952 40,066 Ser. 06-OA10, Class XBI, IO, 0.338s, 2046 458,663 23,988 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 119,000 129,117 Ser. 04-C2, Class A2, 5.416s, 2036 180,000 176,668 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 379,661 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 72,297 Ser. 03-CK2, Class AX, IO, 0.448s, 2036 2,878,274 82,975 Ser. 03-C3, Class AX, IO, 0.331s, 2038 1,421,138 58,729 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 129,000 128,509 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 217,513 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B1, 7.91s, 2030 61,000 61,625 Ser. 97-CF1, Class A3, 7.76s, 2030 160,000 160,641 European Loan Conduit FRB Ser. 6X, Class E, 6.49s, 2010 (United Kingdom) GBP 87,776 164,105 European Loan Conduit 144A FRB Ser. 6A, Class F, 6.99s, 2010 (United Kingdom) GBP 45,716 85,489 FRB Ser. 22A, Class D, 5.59s, 2014 (Ireland) GBP 103,500 193,214 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 5.608s, 2014 (United Kingdom) GBP 240,610 449,081 Fannie Mae FRB Ser. 05-65, Class ER, zero %, 2035 $233,836 240,608 FRB Ser. 05-57, Class UL, zero %, 2035 245,949 256,402 IFB Ser. 05-37, Class SU, 7.66s, 2035 254,694 267,620 IFB Ser. 06-76, Class QB, 7 1/2s, 2036 217,000 227,405 IFB Ser. 06-60, Class TK, 7.06s, 2036 99,995 99,159 IFB Ser. 06-63, Class SP, 6.99s, 2036 237,134 243,599 IFB Ser. 06-70, Class PK, 6.2s, 2036 107,000 106,412 IFB Ser. 05-74, Class SK, 5.321s, 2035 250,721 242,374 IFB Ser. 05-74, Class CS, 5.211s, 2035 153,668 147,904 IFB Ser. 06-70, Class US, 5.115s, 2032 219,000 210,489 IFB Ser. 05-74, Class CP, 5.005s, 2035 134,796 130,361 IFB Ser. 05-76, Class SA, 5.005s, 2034 191,361 182,786 IFB Ser. 05-57, Class CD, 4.931s, 2035 130,320 126,095 IFB Ser. 06-8, Class PK, 4.86s, 2036 222,980 207,393 IFB Ser. 06-27, Class SP, 4.822s, 2036 157,000 150,540 IFB Ser. 06-11, Class PS, 4.822s, 2036 229,039 216,300 IFB Ser. 06-8, Class HP, 4.822s, 2036 201,145 191,673 IFB Ser. 06-8, Class WK, 4.822s, 2036 302,874 285,354 IFB Ser. 05-106, Class US, 4.822s, 2035 324,813 313,472 IFB Ser. 05-99, Class SA, 4.822s, 2035 160,578 153,511 IFB Ser. 05-45, Class DA, 4.675s, 2035 317,842 302,166 IFB Ser. 05-74, Class DM, 4.638s, 2035 309,933 293,525 IFB Ser. 05-45, Class DC, 4.565s, 2035 176,579 167,139 IFB Ser. 06-60, Class CS, 4.345s, 2036 102,407 91,756 IFB Ser. 05-57, Class DC, 4.274s, 2034 227,561 218,713 IFB Ser. 05-45, Class PC, 4.095s, 2034 IFB Ser. 05-93, Class AS, 3.412s, 2034 IFB Ser. 97-44, Class SN, IO, 2.82s, 2023 IFB Ser. 02-89, Class S, IO, 2.815s, 2033 IFB Ser. 03-66, Class SA, IO, 2.265s, 2033 IFB Ser. 03-48, Class S, IO, 2.165s, 2033 IFB Ser. 02-92, Class SB, IO, 1.965s, 2030 IFB Ser. 05-113, Class DI, IO, 1.845s, 2036 IFB Ser. 04-89, Class EI, IO, 1.765s, 2034 IFB Ser. 04-24, Class CS, IO, 1.765s, 2034 IFB Ser. 04-65, Class ST, IO, 1.728s, 2034 IFB Ser. 04-60, Class SW, IO, 1.728s, 2034 IFB Ser. 03-122, Class SJ, IO, 1.715s, 2028 IFB Ser. 03-122, Class SA, IO, 1.715s, 2028 IFB Ser. 04-51, Class S0, IO, 1.665s, 2034 IFB Ser. 05-65, Class KI, IO, 1.615s, 2035 IFB Ser. 05-42, Class SA, IO, 1.415s, 2035 IFB Ser. 05-73, Class SI, IO, 1.365s, 2035 IFB Ser. 05-17, Class SY, IO, 1.365s, 2035 IFB Ser. 05-17, Class ES, IO, 1.365s, 2035 IFB Ser. 05-82, Class SY, IO, 1.345s, 2035 IFB Ser. 05-82, Class SW, IO, 1.345s, 2035 IFB Ser. 05-45, Class SR, IO, 1.335s, 2035 IFB Ser. 05-47, Class SW, IO, 1.335s, 2035 IFB Ser. 05-95, Class CI, IO, 1.315s, 2035 IFB Ser. 05-104, Class SI, IO, 1.315s, 2033 IFB Ser. 05-87, Class SG, IO, 1.315s, 2035 IFB Ser. 05-89, Class S, IO, 1.315s, 2035 IFB Ser. 05-84, Class SG, IO, 1.315s, 2035 IFB Ser. 05-57, Class CI, IO, 1.315s, 2035 IFB Ser. 05-57, Class DI, IO, 1.315s, 2035 IFB Ser. 05-69, Class AS, IO, 1.315s, 2035 IFB Ser. 05-54, Class SA, IO, 1.315s, 2035 IFB Ser. 05-29, Class SX, IO, 1.315s, 2035 IFB Ser. 05-29, Class SY, IO, 1.315s, 2035 IFB Ser. 05-17, Class SE, IO, 1.315s, 2035 IFB Ser. 05-23, Class SG, IO, 1.315s, 2035 IFB Ser. 05-17, Class SA, IO, 1.315s, 2035 IFB Ser. 04-92, Class S, IO, 1.315s, 2034 IFB Ser. 05-83, Class QI, IO, 1.305s, 2035 IFB Ser. 05-92, Class SC, IO, 1.295s, 2035 IFB Ser. 05-73, Class SD, IO, 1.295s, 2035 IFB Ser. 06-20, Class PI, IO, 1.295s, 2030 IFB Ser. 05-83, Class SL, IO, 1.285s, 2035 IFB Ser. 06-45, Class SM, IO, 1.215s, 2036 IFB Ser. 06-20, Class IG, IO, 1.265s, 2036 IFB Ser. 06-8, Class NS, IO, 1.245s, 2036 IFB Ser. 06-65, Class DS, IO, 1.265s, 2036 IFB Ser. 06-44, Class IS, IO, 1.215s, 2036 IFB Ser. 06-8, Class PS, IO, 1.215s, 2036 IFB Ser. 06-20, Class IB, IO, 1.205s, 2036 IFB Ser. 06-53, Class US, IO, 1.195s, 2036 IFB Ser. 04-72, Class SB, IO, 1.178s, 2034 IFB Ser. 06-42, Class LI, IO, 1.175s, 2036 IFB Ser. 06-42, Class CI, IO, 1.165s, 2036 IFB Ser. 06-61, Class SE, IO, 1.165s, 2036 IFB Ser. 03-124, Class ST, IO, 1.115s, 2034 IFB Ser. 03-112, Class SA, IO, 1.115s, 2028 IFB Ser. 05-67, Class BS, IO, 0.765s, 2035 IFB Ser. 05-74, Class SE, IO, 0.715s, 2035 IFB Ser. 05-82, Class SI, IO, 0.715s, 2035 IFB Ser. 04-54, Class SW, IO, 0.678s, 2033 IFB Ser. 05-87, Class SE, IO, 0.665s, 2035 IFB Ser. 05-58, Class IK, IO, 0.615s, 2035 Ser. 02-T4, Class A4, 9 1/2s, 2041 Ser. 06-20, Class IP, IO, 8s, 2030 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 02-T6, Class A2, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 02-26, Class A1, 7s, 2048 Ser. 03-W8, Class 2A, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-14, Class A1, 7s, 2042 Ser. 03-W10, Class 1, IO, 1.959s, 2043 Ser. 03-W8, Class 12, IO, 1.638s, 2042 Ser. 03-W6, Class 11, IO, 1.286s, 2035 Ser. 03-W17, Class 12, IO, 1.154s, 2033 Ser. 02-T18, IO, 0.524s, 2042 Ser. 02-T4, IO, 0.45s, 2041 Ser. 02-26, IO, 0.241s, 2048 Ser. 03-W6, Class 21, IO, 0.004s, 2042 7 Ser. 05-113, Class DO, Principal only (PO), zero %, Ser. 363, Class 1, PO, zero %, 2035 Ser. 361, Class 1, PO, zero %, 2035 Ser. 04-38, Class AO, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 02-82, Class TO, PO, zero %, 2032 Ser. 04-61, Class CO, PO, zero %, 2031 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-41, Class 2A, 7s, 2032 FFCA Secured Lending Corp. Ser. 99-1A, Class C1, 7.59s, 2025 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 Ser. 97-C2, Class G, 7 1/2s, 2029 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 Freddie Mac FRB Ser. 3003, Class XF, zero %, 2035 FRB Ser. 2958, Class FB, zero %, 2035 FRB Ser. 3024, Class CF, zero %, 2034 FRB Ser. 3046, Class UF, zero %, 2033 IFB Ser. 3153, Class UK, 7.207s, 2036 IFB Ser. 3182, Class PS, 7 1/8s, 2032 IFB Ser. 3153, Class SX, 6.406s, 2036 IFB Ser. 3081, Class DC, 5.001s, 2035 IFB Ser. 2976, Class LC, 4.735s, 2035 IFB Ser. 2976, Class KL, 4.698s, 2035 IFB Ser. 2990, Class DP, 4.588s, 2034 IFB Ser. 3153, Class UT, 4.331s, 2036 IFB Ser. 3072, Class SM, 4.111s, 2035 IFB Ser. 3072, Class SB, 3.965s, 2035 IFB Ser. 3065, Class DC, 3.754s, 2035 IFB Ser. 3031, Class BS, 3.303s, 2035 IFB Ser. 2990, Class LB, 3.224s, 2034 IFB Ser. 2990, Class WP, 3.177s, 2035 IFB Ser. 2927, Class SI, IO, 3.131s, 2035 IFB Ser. 2538, Class SH, IO, 2.181s, 2032 IFB Ser. 2828, Class GI, IO, 2.131s, 2034 IFB Ser. 2869, Class SH, IO, 1.931s, 2034 IFB Ser. 2869, Class JS, IO, 1.881s, 2034 IFB Ser. 2882, Class SL, IO, 1.831s, 2034 IFB Ser. 2815, Class PT, IO, 1.681s, 2032 IFB Ser. 2594, Class SE, IO, 1.681s, 2030 IFB Ser. 2828, Class TI, IO, 1.681s, 2030 IFB Ser. 3033, Class SF, IO, 1.431s, 2035 IFB Ser. 3028, Class ES, IO, 1.381s, 2035 IFB Ser. 2922, Class SE, IO, 1.381s, 2035 IFB Ser. 3045, Class DI, IO, 1.361s, 2035 IFB Ser. 3136, Class NS, IO, 1.331s, 2036 IFB Ser. 3118, Class SD, IO, 1.331s, 2036 IFB Ser. 3054, Class CS, IO, 1.331s, 2035 IFB Ser. 3107, Class DC, IO, 1.331s, 2035 IFB Ser. 2927, Class ES, IO, 1.331s, 2035 IFB Ser. 2924, Class SA, IO, 1.331s, 2035 IFB Ser. 3066, Class SI, IO, 1.331s, 2035 IFB Ser. 2950, Class SM, IO, 1.331s, 2016 IFB Ser. 3031, Class BI, IO, 1.321s, 2035 IFB Ser. 2962, Class BS, IO, 1.281s, 2035 IFB Ser. 3067, Class SI, IO, 1.281s, 2035 IFB Ser. 2986, Class WS, IO, 1.281s, 2035 IFB Ser. 3114, Class BI, IO, 1.281s, 2030 IFB Ser. 3114, Class TS, IO, 1.281s, 2030 IFB Ser. 3128, Class JI, IO, 1.261s, 2036 IFB Ser. 2990, Class LI, IO, 1.261s, 2034 IFB Ser. 3065, Class DI, IO, 1.251s, 2035 IFB Ser. 3114, Class GI, IO, 1.231s, 2036 IFB Ser. 3145, Class GI, IO, 1.231s, 2036 IFB Ser. 3174, Class BS, IO, 1.151s, 2036 IFB Ser. 3081, Class DI, IO, 1.111s, 2035 IFB Ser. 2988, Class AS, IO, 0.831s, 2035 IFB Ser. 3016, Class SP, IO, 0.741s, 2035 IFB Ser. 3016, Class SQ, IO, 0.741s, 2035 IFB Ser. 2937, Class SY, IO, 0.731s, 2035 IFB Ser. 2957, Class SW, IO, 0.631s, 2035 IFB Ser. 2815, Class S, IO, 0.631s, 2032 Ser. 236, PO, zero %, 2036 Ser. 231, PO, zero %, 2035 Ser. 228, PO, zero %, 2035 GE Capital Commercial Mortgage Corp. Ser. 04-C2, Class A4, 4.893s, 2040 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.513s, 2033 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C2, Class A4, 5.301s, 2038 Government National Mortgage Association IFB Ser. 05-7, Class JM, 4.909s, 2034 IFB Ser. 05-84, Class SL, 2.938s, 2035 IFB Ser. 04-86, Class SW, IO, 1.372s, 2034 IFB Ser. 06-26, Class S, IO, 1.122s, 2036 IFB Ser. 05-65, Class SI, IO, 0.972s, 2035 IFB Ser. 05-68, Class KI, IO, 0.922s, 2035 IFB Ser. 05-68, Class SI, IO, 0.922s, 2035 IFB Ser. 06-14, Class S, IO, 0.872s, 2036 IFB Ser. 05-68, Class S, IO, 0.822s, 2035 IFB Ser. 05-28, Class SA, IO, 0.822s, 2035 IFB Ser. 05-51, Class SJ, IO, 0.822s, 2035 IFB Ser. 05-60, Class SJ, IO, 0.402s, 2034 GS Mortgage Securities Corp. II Ser. 04-GG2, Class A6, 5.396s, 2038 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 8.619s, 2015 Ser. 98-C1, Class F, 6s, 2030 Ser. 03-C1, Class X1, IO, 0.293s, 2040 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class A4, 5.481s, 2044 Ser. 06-CB14, Class AM, 5.446s, 2044 Ser. 05-CB11, Class A4, 5.335s, 2037 Ser. 05-LDP2, Class AM, 4.78s, 2042 Ser. 06-LDP7, Class X, IO, 0.009s, 2045 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 04-FL1A, Class X1A, IO, 1.003s, 2019 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.126s, 2040 Ser. 06-C1, Class XCL, IO, 0.071s, 2041 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 03-LLFA, Class L, 9.109s, 2014 FRB Ser. 04-LLFA, Class H, 6.319s, 2017 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class H, 6.715s, 2040 Merrill Lynch Mortgage Investors, Inc. Ser. 98-C3, Class E, 6.94s, 2030 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 Ser. 05-HQ6, Class A4A, 4.989s, 2042 Ser. 04-HQ4, Class A7, 4.97s, 2040 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.248s, 2030 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 Ser. 00-C2, Class J, 6.22s, 2033 Pure Mortgages 144A FRB Ser. 04-1A, Class F, 8.714s, 2034 (Ireland) Quick Star PLC FRB Ser. 1, Class D, 5.59s, 2011 (United Kingdom) GBP Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 5.763s, 2014 (Ireland) GBP FRB Ser. 05-CT1A, Class D, 5.702s, 2014 (Ireland) GBP FRB Ser. 04-2A, Class D, 3.992s, 2014 (Ireland) EUR FRB Ser. 04-2A, Class C, 3.592s, 2014 (Ireland) EUR URSUS EPC 144A FRB Ser. 1-A, Class D, 5.64s, 2012 (Ireland) GBP Wachovia Bank Commercial Mortgage Trust Ser. 04-C15, Class A4, 4.803s, 2041 $226,000 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 8.669s, 2018 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class G, 5.72s, 2036 Total collateralized mortgage obligations (cost $47,839,376) $45,501,042 FOREIGN GOVERNMENT BONDS AND NOTES (28.1%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF $2,442,973 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR Canada (Government of) bonds 5 3/4s, 2033 (Canada) CAD Denmark (Kingdom of) bonds 6s, 2009 DKK Export Development Canada government bonds 4s, 2007 (Canada) $1,000,000 France (Government of) bonds 4s, 2013 EUR 63 81 France (Government of) bonds Ser. OATe, 3s, 2012 EUR Ireland (Republic of) bonds 5s, 2013 EUR Italy (Republic of) unsub. notes Ser. 11, Tranche 1, 3 1/8s, 2010 CHF Japan (Government of) bonds Ser. 239, 0.2s, 2007 JPY Netherlands (Government of) bonds 5s, 2012 EUR Quebec (Province of) notes 5s, 2009 (Canada) $500,000 Spain (Kingdom of) bonds 5s, 2012 EUR Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK United Kingdom treasury bonds 4 1/4s, 2036 GBP United Kingdom treasury bonds 2 1/2s, 2009 GBP Total foreign government bonds and notes (cost $34,572,191) $36,290,681 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (17.2%)(a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, July 1, 2034 $3,502 $3,491 5 1/2s, June 1, 2035 5 1/2s, April 1, 2020 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 7s, February 1, 2016 6 1/2s, with due dates from September 1, 2032 to October 1, 2033 6s, with due dates from August 1, 2034 to March 1, 2035 5 1/2s, with due dates from August 1, 2035 to April 1, 2036 5 1/2s, with due dates from May 1, 2009 to October 1, 2020 5 1/2s, TBA, August 1, 2036 5s, with due dates from July 1, 2021 to September 1, 2035 5s, May 1, 2020 5s, TBA, August 1, 2021 4 1/2s, March 1, 2020 4 1/2s, TBA, September 1, 2021 4 1/2s, TBA, August 1, 2021 4s, with due dates from May 1, 2019 to September 1, 2020 Total U.S. government agency mortgage obligations (cost $22,132,330) $22,162,071 U.S. TREASURY OBLIGATIONS (0.6%)(a) (cost $756,441) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $646,000 ASSET-BACKED SECURITIES (14.7%)(a) Principal amount Value Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) $89,225 $82,979 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 7.885s, 2035 37,000 29,389 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 05-HE1, Class A3, 5.675s, 2035 47,014 47,057 Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.509s, 2034 1,136,355 5,878 Ser. 05-E, Class 2, IO, 0.306s, 2035 2,681,000 18,686 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 6.399s, 2011 80,000 81,192 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 80,379 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-HE10, Class A2, 5s, 2034 (Cayman Islands) 50,000 49,563 Ser. 04-HE8N, Class A1, 5s, 2034 431 430 Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) 14,586 14,495 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 8.635s, 2034 81,000 80,899 FRB Ser. 06-EC1, Class M9, 7.385s, 2035 100,000 82,094 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 7.635s, 2036 100,000 90,563 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 136,432 98,018 Ser. 00-A, Class A2, 7.575s, 2030 38,090 26,530 Ser. 99-B, Class A4, 7.3s, 2016 171,467 115,025 Ser. 99-B, Class A3, 7.18s, 2015 273,758 180,552 Capital One Multi-Asset Execution Trust FRB Ser. 02-C1, Class C1, 8.119s, 2010 250,000 256,680 CARMAX Auto Owner Trust Ser. 04-2, Class D, 3.67s, 2011 20,958 20,571 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B4, 10.869s, 2011 (Cayman Islands) 187,363 195,662 FRB Ser. 04-AA, Class B3, 8.719s, 2011 (Cayman Islands) 45,550 46,562 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 6.449s, 2010 170,000 172,858 Chase Funding Net Interest Margin 144A Ser. 04-OPT1, Class Note, 4.458s, 2034 16,556 16,336 CHEC NIM Ltd., 144A Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 10,763 10,714 Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) 25,000 23,761 Chester Asset Receivables Dealings PLC FRB Ser. 02-B, Class C, 4.159s, 2009 (United Kingdom) EUR 240,000 309,302 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.885s, 2035 $76,000 63,413 FRB Ser. 05-HE4, Class M12, 7.435s, 2035 91,000 73,035 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 372,634 82,656 Ser. 00-2, Class A4, 8.48s, 2030 74,193 73,869 Ser. 00-4, Class A6, 8.31s, 2032 781,000 663,990 Ser. 00-5, Class A7, 8.2s, 2032 192,000 162,336 Ser. 00-1, Class A5, 8.06s, 2031 159,344 137,861 Ser. 00-4, Class A5, 7.97s, 2032 56,000 44,513 Ser. 00-4, Class A4, 7.73s, 2031 125,775 118,480 Ser. 01-4, Class A4, 7.36s, 2033 325,000 313,742 Ser. 01-1, Class A5, 6.99s, 2032 449,000 408,907 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 14,731 14,663 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 8,878 8,714 Countrywide Home Loans FRB Ser. 05-22, Class 2A1, 5.302s, 2035 342,034 338,507 Ser. 06-0A5, Class X, IO, 1.167s, 2046 994,393 48,825 Ser. 05-2, Class 2X, IO, 1.16s, 2035 1,651,381 37,672 Ser. 05-9, Class 1X, IO, 0.712s, 2035 1,409,697 32,987 Countrywide Home Loans 144A IFB Ser. 05-R3, Class AS, IO, 0.948s, 2035 (SN) 3,703,172 84,837 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 42,985 42,555 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 179,000 181,464 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.636s, 2039 420,000 425,841 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF7A, Class A, 5s, 2034 (Cayman Islands) 2,969 2,964 Fremont NIM Trust 144A Ser. 04-3, Class B, 7 1/2s, 2034 33,255 31,053 Ser. 04-3, Class A, 4 1/2s, 2034 7,445 7,404 GE Capital Credit Card Master Note Trust FRB Ser. 04-2, Class C, 5.849s, 2010 145,430 145,573 Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 6.8s, 2042 (United Kingdom) 91,295 91,718 FRB Ser. 02-2, Class 1C, 6.75s, 2043 (United Kingdom) 70,000 70,569 FRB Ser. 03-2, Class 3C, 6.287s, 2043 (United Kingdom) GBP 340,000 652,547 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 455,000 600,087 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $199,922 174,657 Ser. 94-4, Class B2, 8.6s, 2019 80,683 58,242 Ser. 99-5, Class A5, 7.86s, 2030 1,275,000 1,112,054 Ser. 95-4, Class B1, 7.3s, 2025 84,541 83,326 Ser. 99-3, Class A7, 6.74s, 2031 280,000 265,771 Ser. 99-3, Class A6, 6 1/2s, 2031 89,000 88,057 Ser. 99-1, Class A5, 6.11s, 2023 140,985 140,678 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 597,587 545,076 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.605s, 2045 1,011,743 27,823 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 170,180 169,445 GSMPS Mortgage Loan Trust 144A IFB Ser. 05-RP1, Class 1AS, IO, 1.148s, 2035 (SN) Guggenheim Structured Real Estate Funding, Ltd. FRB Ser. 05-1A, Class E, 7.185s, 2030 (Cayman Islands) High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 5.65s, 2036 (Cayman Islands) Holmes Financing PLC FRB Ser. 8, Class 2C, 6.227s, 2040 (United Kingdom) Home Equity Asset Trust 144A Ser. 04-4N, Class A, 5s, LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 8.15s, 2037 (Cayman Islands) Long Beach Mortgage Loan Trust 144A FRB Ser. 06-WL3, Class B1, 7.885s, 2036 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 5.537s, 2039 (United Kingdom) GBP Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 $25,024 MASTR Adjustable Rate Mortgages Trust Ser. 04-13, Class 3A6, 3.786s, 2034 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N2, 9s, 2034 (Cayman Islands) Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 6.549s, 2010 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.297s, 2035 Ser. 03-WM3N, Class N1, 8s, 2034 Ser. 04-WMC3, Class B3, 5s, 2035 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-WM3N, Class N1, 4 1/2s, 2035 Ser. 04-WM2N, Class N1, 4 1/2s, 2034 MMCA Automobile Trust Ser. 02-1, Class B, 5.37s, 2010 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 8.585s, 2034 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB1, Class D, 5 1/2s, 2011 Ser. 04-HB2, Class E, 5s, 2012 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.408s, 2035 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 96, 1.458s, 2013 (Cayman Islands) (F) (g) Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 Ser. 00-A, Class A2, 7.765s, 2017 Ser. 00-D, Class A4, 7.4s, 2030 Ser. 02-B, Class A4, 7.09s, 2032 Ser. 01-D, Class A4, 6.93s, 2031 Ser. 01-C, Class A2, 5.92s, 2017 Ser. 02-C, Class A1, 5.41s, 2032 Ser. 01-E, Class A2, 5.05s, 2019 Ser. 02-A, Class A2, 5.01s, 2020 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 11.664s, 2018 (Ireland) FRB Ser. 05-A, Class E, 9.764s, 2012 (Ireland) Park Place Securities, Inc. 144A FRB Ser. 05-WCW2, Class M11, 7.885s, 2035 Permanent Financing PLC FRB Ser. 3, Class 3C, 6.45s, 2042 (United Kingdom) FRB Ser. 4, Class 3C, 6.1s, 2042 (United Kingdom) FRB Ser. 5, Class 2C, 5.95s, 2042 (United Kingdom) FRB Ser. 6, Class 3C, 5.4s, 2042 (United Kingdom) GBP Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 6.329s, 2011 (United Kingdom) $120,000 FRB Ser. 04-2A, Class C, 6.209s, 2011 (United Kingdom) Providian Gateway Master Trust 144A FRB Ser. 04-EA, Class D, 6.299s, 2011 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 8.135s, 2035 Ser. 04-N10B, Class A1, 5s, 2034 Residential Asset Securitization Trust IFB Ser. 06-A7CB, Class 1A6, IO, 0.165s, 2036 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.433s, 2038 (United Kingdom) GBP SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) $5,540 Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) Sasco Net Interest Margin Trust 144A Ser. 05-WF1A, Class A, 4 3/4s, 2035 Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 04-HE2N, Class NA, 5.43s, 2034 (Cayman Islands) Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 7.885s, 2035 Structured Adjustable Rate Mortgage Loan Trust Ser. 04-10, Class 1A1, 4.907s, 2034 Ser. 05-9, Class AX, IO, 0.937s, 2035 Ser. 04-19, Class 2A1X, IO, 0.549s, 2035 Structured Asset Investment Loan Trust 144A FRB Ser. 06-BNC2, Class B1, 7.885s, 2036 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.575s, 2015 Structured Asset Securities Corp. IFB Ser. 05-10, Class 3A3, 4.991s, 2034 IFB Ser. 05-6, Class 5A8, 3.13s, 2035 331,940 259,630 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 (Cayman Islands) 188,000 199,325 Wells Fargo Home Equity Trust 144A Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 11,189 11,189 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.319s, 2035 1,716,000 1,662,149 WFS Financial Owner Trust Ser. 04-3, Class D, 4.07s, 2012 36,732 36,214 Whole Auto Loan Trust 144A Ser. 04-1, Class D, 5.6s, 2011 59,803 59,362 Total asset-backed securities (cost $19,640,622) CORPORATE BONDS AND NOTES (7.6%)(a) Principal amount Value Communication Services (0.3%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 $100,000 $101,500 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 60,000 74,294 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) 150,000 160,183 Conglomerates (0.1%) Tyco International Group SA company guaranty 6 3/4s, 2011 (Luxembourg) 75,000 Consumer Cyclicals (0.1%) DaimlerChrysler NA Holding Corp. company guaranty 7.2s, 2009 170,000 Consumer Staples (0.3%) Comcast Corp. company guaranty 5.9s, 2016 155,000 149,580 CVS Corp. 144A pass-through certificates 6.117s, 2013 68,739 68,783 Echostar DBS Corp. sr. notes 5 3/4s, 2008 230,000 227,125 News America, Inc. debs. 7 1/4s, 2018 5,000 5,399 Financial (1.9%) Bayerische Landesbank bonds Ser. 5, 5 1/4s, 2009 (Germany) EUR 1,500,000 1,987,689 Bosphorus Financial Services, Ltd. 144A sec. FRN 6.97s, 2012 (Cayman Islands) $275,000 272,935 CIT Group, Inc. sr. notes 7 3/4s, 2012 95,000 104,044 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 34,053 Government (3.6%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 700,000 599,737 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,060,421 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 2,375,000 1,987,283 Health Care (0.1%) Bayer Corp. 144A FRB 6.2s, 2008 $75,000 Transportation (0.1%) BAA PLC company guaranty 4 1/2s, 2018 (United Kingdom) EUR 155,000 Utilities & Power (1.1%) AEP Texas Central Co. sr. notes Ser. D, 5 1/2s, 2013 $40,000 38,933 Consumers Energy Co. 1st mtge. Ser. B, 5 3/8s, 2013 265,000 256,528 Fortum Oyj sr. unsec. notes Ser. 14, 4 1/2s, 2016 (Finland) EUR 255,000 323,753 National Fuel Gas Co. notes 5 1/4s, 2013 $40,000 38,771 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 150,000 154,824 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 505,000 669,833 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) $31,034 2,588 Total corporate bonds and notes (cost $8,590,279) PUCHASED OPTIONS OUTSTANDING (0.4%)(a) Contract Expiration date/strike Value amount price Option on an interest rate swap with Citibank, N.A. London for the right to pay a fixed rate of 4.555% versus the six month EUR-EURIBOR-Telerate maturing on June 8, 2016. EUR 4,730,000 Jun-11/$4.555 $110,751 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate of 4.555% versus the six month EUR-EURIBOR-Telerate maturing on June 8, 2016. EUR 4,730,000 Jun-11/$4.555 134,410 Option on an interest rate swap with Lehman Brothers for the right to receive a fixed rate of 4.545% versus the six month EUR-EURIBOR-Telerate maturing on June 9, 2016. EUR 4,730,000 Jun-11/$4.545 131,573 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.545% semi-annually versus the six month EUR-EURIBOR-Telerate maturing on June 9, 2016. EUR 4,730,000 Jun-11/$4.545 110,449 Total Puchased Options Outstanding (cost $494,172) SHORT-TERM INVESTMENTS (6.5%)(a) Principal Value amount/shares Putnam Prime Money Market Fund (e) 7,769,879 $7,769,879 U.S. Treasury Bills for an effective yield of 4.752%, August 17, 2006 (SEG) $21,000 20,956 U.S. Treasury Bills for an effective yield of 4.747%, August 17, 2006 (SEG) 5,000 4,989 U.S. Treasury Bills for an effective yield of 4.740%, August 17, 2006 (SEG) 7,000 6,985 U.S. Treasury Bills for an effective yield of 4.735%, August 17, 2006 (SEG) 2,000 1,996 U.S. Treasury Bills for an effective yield of 4.718%, August 17, 2006 (SEG) 136,000 135,716 U.S. Treasury Bills for an effective yield of 4.700%, August 17, 2006 (SEG) 483,000 481,990 U.S. Treasury Bills for an effective yield of 4.682%, August 17, 2006 (SEG) 15,000 14,969 Total short-term investments (cost $8,437,480) TOTAL INVESTMENTS Total investments (cost $142,462,891) (b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/06 (aggregate face value $53,295,616) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,472,382 $4,397,746 10/18/06 $74,636 British Pound 4,819,936 4,765,457 9/20/06 54,479 Canadian Dollar 964,851 969,252 10/18/06 (4,401) Czechoslovak Koruna 140,887 144,651 9/20/06 (3,764) Euro 15,825,755 15,890,373 9/20/06 (64,618) Hungarian Forint 163,141 169,219 9/20/06 (6,078) Japanese Yen 19,659,350 19,941,836 8/16/06 (282,486) Korean Won 2,345,918 2,412,310 8/16/06 (66,392) Malaysian Ringgit 266,883 274,388 8/16/06 (7,505) Mexican Peso 264,306 261,511 10/18/06 2,795 Norwegian Krone 536,420 534,079 9/20/06 2,341 Polish Zloty 453,661 453,510 9/20/06 151 Singapore Dollar 216,831 218,770 8/16/06 (1,939) South African Rand 387,127 375,640 10/18/06 11,487 Swedish Krona 650,103 651,798 9/20/06 (1,695) Swiss Franc 970,239 976,189 9/20/06 (5,950) Taiwan Dollar 658,141 695,145 8/16/06 (37,004) Thai Baht 162,565 163,742 8/16/06 (1,177) Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/06 (aggregate face value $27,660,085) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $2,629,567 $2,594,119 9/20/06 $(35,448) Canadian Dollar 2,761,089 2,753,073 10/18/06 (8,016) Danish Krone 1,152,148 1,172,093 9/20/06 19,945 Euro 4,256,788 4,225,376 9/20/06 (31,412) Japanese Yen 6,746,284 6,732,524 8/16/06 (13,760) New Zealand Dollar 5,154 5,116 10/18/06 (38) Norwegian Krone 321,975 318,279 9/20/06 (3,696) Singapore Dollar 322,548 321,342 8/16/06 (1,206) Swedish Krona 1,557,693 1,551,127 9/20/06 (6,566) Swiss Franc 7,814,606 7,987,036 9/20/06 172,430 Total FUTURES CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) 90 day Bank Bill (Long) 85 $15,245,869 Dec-06 $(5,220) Canadian Government Bond 10 yr (Short) 5 498,540 Sep-06 (1,967) Euro-Bobl 5 yr (Long) 134 18,789,433 Sep-06 74,567 Euro-Bund 10 yr (Long) 24 3,576,883 Sep-06 18,318 Euro-Buxl Bond 30 yr (Long) 13 1,603,064 Sep-06 11,249 Euro-Dollar 90 day (Long) 11 2,599,300 Sep-06 (29,334) Euro-Dollar 90 day (Short) 11 2,602,600 Mar-07 933 Euro-Dollar 90 day (Short) 62 14,655,250 Dec-06 (27,394) Euro-Schatz 2 yr (Short) 183 24,329,200 Sep-06 (27,544) Euro-Yen 90 day (Long) 118 25,525,673 Jun-07 13,565 Euro-Yen 90 day (Short) 59 12,726,741 Dec-07 (6,675) Euro-Yen 90 day (Short) 59 12,804,733 Dec-06 (4,764) Japanese Government Bond 10 yr (Long) 20 23,072,889 Sep-06 80,676 U.K. Gilt 10 yr (Long) 3 614,532 Sep-06 (2,474) U.S. Treasury Bond 20 yr (Long) 80 8,662,500 Sep-06 140,386 U.S. Treasury Note 10 yr (Long) 27 2,862,844 Sep-06 18,700 U.S. Treasury Note 5 yr (Short) 336 35,017,500 Sep-06 (110,864) U.S. Treasury Note 2 yr (Short) 127 25,840,531 Sep-06 5,572 Total WRITTEN OPTIONS OUTSTANDING at 7/31/06 (premiums received $368,699) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 0.60% versus the six month JPY-LIBOR maturing on January 31, 2008. JPY 3,137,500,000 Jan-07/$0.60 $109,492 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 1.165% versus the one year JPY-LIBOR maturing on April 3, 2008. JPY 2,519,922,000 Mar-07/$1.165 40,743 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing on July 5, 2017. $3,570,000 Jun-07/$4.55 272,844 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing on July 5, 2017. 3,570,000 Jun-07/$4.55 8,878 Total $ TBA SALE COMMITMENTS OUTSTANDING at 7/31/06 (proceeds receivable $7,982,758) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, August 1, 2021 $1,700,000 8/17/06 $1,651,523 FNMA, 4 1/2s, September 1, 2021 4,000,000 9/18/06 3,815,938 FNMA, 4 1/2s, August 1, 2021 2,700,000 8/17/06 2,578,289 Total $ INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $1,720,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA $(7,566) 3,200,000 9/1/15 3 month USD-LIBOR-BBA 4.53% 193,961 4,100,000 3/30/09 3.075% 3 month USD-LIBOR-BBA 209,800 Citibank, N.A. NOK 21,600,000 7/14/10 6 month NOK-NIBOR-NIBR 3.40% (133,080) EUR 2,700,000 7/14/10 2.7515% 6 month EUR-EURIBOR-Telerate 139,111 $3,210,000 7/26/09 5.504% 3 month USD-LIBOR-BBA (12,196) JPY 548,100,000 4/26/11 6 month JPY-LIBOR-BBA 1.56125% 26,489 JPY 230,000,000 4/22/13 1.9225% 6 month JPY-LIBOR-BBA (24,402) JPY 1,033,168,000 (E) 4/3/08 1 year JPY-LIBOR-BBA 1.165% 8,217 EUR 3,970,000 4/26/11 3.8345% 6 month EUR-EURIBOR-Telerate 3,289 JPY 73,000,000 4/21/36 6 month JPY-LIBOR-BBA 2.775% 9,417 $160,000 4/7/14 5.377% 3 month USD-LIBOR-BBA (980) EUR 1,100,000 7/22/10 2.825% 6 month EUR-EURIBOR-Telerate 53,147 NOK 8,600,000 7/22/10 6 month NOK-NIBOR-NIBR 3.52% (47,361) JPY 530,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% (99,644) Credit Suisse First Boston International $932,200 7/9/14 4.945% 3 month USD-LIBOR-BBA 33,401 Credit Suisse International EUR 993,000 7/17/21 6 month EUR-EURIBOR-Telerate 4.445% 17,153 CHF 7,020,000 7/17/09 2.555% 6 month CHF-LIBOR-BBA (8,431) CHF 1,424,000 7/17/21 3.3125% 6 month CHF-LIBOR-BBA (12,446) CHF 5,695,000 7/17/13 6 month CHF-LIBOR-BBA 2.9925% 25,942 EUR 3,841,000 7/17/13 4.146% 6 month EUR-EURIBOR-Telerate (37,209) EUR 4,635,000 7/17/09 6 month EUR-EURIBOR-Telerate 3.896% 17,657 GBP 284,000 4/3/36 715,462 GBP at maturity 6 month USD-LIBOR-BBA 19,403 $284,000 3/21/16 3 month USD-LIBOR-BBA 5.20497% (3,468) EUR 9,446,000 (E) 3/7/08 3 month EUR-EURIBOR-Telerate 3.525% (31,459) EUR 19,329,000 (E) 2/10/08 3.313% 3 month EUR-EURIBOR-Telerate 119,886 Goldman Sachs Capital Markets, L.P. $131,000 5/3/16 5.565% 3 month USD-LIBOR-BBA (357) 480,000 4/7/14 5.33842% 3 month USD-LIBOR-BBA (1,687) JPMorgan Chase Bank, N.A. CAD 5,000,000 3/1/08 3 month CAD-LIBOR-BBA 4.215% 32,429 JPY 496,000,000 7/24/13 1.7875% 6 month JPY-LIBOR-BBA 14,484 JPY 2,049,000,000 7/24/08 6 month JPY-LIBOR-BBA 0.905% (9,463) GBP 1,380,000 7/19/16 6 month GBP-LIBOR-BBA 5.045% 16,814 $13,778,000 5/4/08 3 month USD-LIBOR-BBA 5.37% (11,486) 4,462,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (32,258) GBP 5,191,000 6/30/08 5.095% 6 month GBP-LIBOR-BBA (13,210) JPY 730,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (13,676) $487,000 8/2/15 4.657% 3 month USD-LIBOR-BBA (24,086) 2,000,000 5/10/35 5.062% 3 month USD-LIBOR-BBA 168,534 4,000,000 5/10/15 3 month USD-LIBOR-BBA 4.687% (234,284) GBP 690,000 7/19/36 4.5975% 6 month GBP-LIBOR-BBA (13,461) $8,000,000 5/10/07 4.062% 3 month USD-LIBOR-BBA 111,897 26,000,000 12/23/15 5.036% 3 month USD-LIBOR-BBA 950,223 Lehman Brothers Special Financing, Inc. JPY 1,000,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 298,702 $50,000 4/10/15 5.41053% 3 month USD-LIBOR-BBA (299) 370,000 3/21/14 5.17596% 3 month USD-LIBOR-BBA 2,459 GBP 280,000 3/15/36 677,833 GBP at maturity 6 month GBP-LIBOR-BBA 33,427 Merrill Lynch Capital Services, Inc. EUR 2,600,000 7/26/10 2.801% 6 month EUR-EURIBOR-Telerate 127,736 NOK 21,500,000 7/26/10 6 month NOK-NIBOR-NIBR 3.54% (116,248) JPY 740,000,000 12/15/07 0.7411% 6 month JPY-LIBOR-BBA (581) NOK 50,891,000 (E) 4/11/08 3 month NOK-NIBOR-NIBR 4.13% (22,449) $1,650,000 (E) 11/22/16 4.1735% 3 month U.S. Bond Market Association (15,992) Municipal Swap Index 1,160,000 (E) 11/22/16 3 month USD-LIBOR-BBA 5.711% 14,338 Total (E) See Interest Rate Swap Contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. $570,000 11/1/06 (7.5 bp plus beginning of period Lehman Brothers AAA 8.5+ CMBS $416 nominal spread of Lehman Brothers Index adjusted by modified duration AAA 8.5+ Commercial Mortgage factor Backed Securities Index) Credit Suisse International EUR 3,238,000 4/26/11 2.14% French Non-revised Consumer (3,719) Price Index excluding tobacco EUR 3,238,000 4/26/11 (2.15%) Euro Non-revised Consumer Price 32,227 Index excluding tobacco GBP 284,000 4/3/36 3.1225% GBP Non-revised Retail Price Index (6,343) Deutsche Bank AG London $570,000 11/1/06 (5 bp plus nominal spread of Lehman Lehman Brothers AAA 8.5+ CMBS 379 Brothers AAA 8.5+ Commercial Index adjusted by modified duration Mortgage Backed Securities Index) factor Goldman Sachs Capital Markets, L.P. 530,000 11/1/06 (5 bp plus change in spread on the Lehman Brothers AAA 8.5+ CMBS 400 Lehman Brothers AAA 8.5+ Index adjusted by modified duration Commercial Mortgage Backed factor Securities Index multiplied by the modified duration factor) Goldman Sachs International 275,000 9/15/11 678 bp (1 month USD-LIBOR) Ford Credit Auto Owner Trust (385) Series 2005-B Class D 1,770,000 12/1/06 (5 bp plus change in spread on the Lehman Brothers Aaa 8.5+ CMBS 4,995 Lehman Brothers Aaa 8.5+ Index adjusted by modified duration Commercial Mortgage Backed factor Securities Index multiplied by the modified duration factor) JPMorgan Chase Bank, N.A. EUR 3,070,000 7/21/11 (2.295%) Euro Non-revised Consumer Price (964,631) Index excluding tobacco EUR 3,070,000 7/21/11 2.2325% Euro Non-revised Consumer Price 985,660 Index excluding tobacco EUR 2,450,000 6/16/14 2.245% Euro Non-revised Consumer Price 160 Index excluding tobacco EUR 2,450,000 6/16/14 (2.275%) Euro Non-revised Consumer Price 1,652 Index excluding tobacco Lehman Brothers Special Financing, Inc. GBP 280,000 3/15/36 423,793 GBP at maturity GBP Non-revised Retail Price Index (6,795) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Citibank, N.A. DJ CDX NA HY Series 6 Index $35 $27,750 6/20/11 (345 bp) $(58) DJ CDX NA HY Series 6 Index 223 13,750 6/20/11 (345 bp) 177 DJ CDX NA HY Series 6 Index 25-35% tranche 111,000 6/20/11 80 bp (661) DJ CDX NA HY Series 6 Index 25-35% tranche 55,000 6/20/11 74 bp (506) Goldman Sachs Capital Markets, L.P. DJ CDX NA HY Series 6 Index 338 33,750 6/20/11 (345 bp) 225 DJ CDX NA HY Series 6 Index 25-35% tranche 135,000 6/20/11 74 bp (1,163) DJ CDX NA IG Series 5 Index 3-7% tranche 77,000 12/20/10 (115 bp) (1,281) DJ CDX NA IG Series 5 Index 3-7% tranche 92,000 12/20/10 (113 bp) (1,456) Goldman Sachs International DJ CDX NA HY Series 6 Index 86 34,250 6/20/11 (345 bp) (28) DJ CDX NA HY Series 6 Index 25-35% tranche 137,000 6/20/11 85 bp (551) DJ CDX NA IG Series 6 Index 421,000 6/20/13 55 bp 252 DJ CDX NA IG Series 6 Index 181 421,000 6/20/13 (50 bp) 168 Lehman Brothers Special Financing, Inc. DJ CDX NA HY Series 6 Index (85) 34,000 6/20/11 (345 bp) (199) DJ CDX NA HY Series 6 Index 204 27,250 6/20/11 (345 bp) 114 DJ CDX NA HY Series 6 Index 333 33,250 6/20/11 (345 bp) 222 DJ CDX NA HY Series 6 Index 25-35% tranche 136,000 6/20/11 96 bp 95 DJ CDX NA HY Series 6 Index 25-35% tranche 109,000 6/20/11 74 bp (956) DJ CDX NA HY Series 6 Index 25-35% tranche 133,000 6/20/11 72 bp (1,265) DJ CDX NA IG Series 4 Index 3-7% tranche 113,000 6/20/12 309 bp 6,667 DJ CDX NA IG Series 4 Index 3-7% tranche 99,000 6/20/10 (124.5 bp) (2,439) DJ iTraxx EUR Series 5 Index 1,912 EUR 355,000 6/20/13 (50 bp) (769) DJ iTraxx EUR Series 5 Index 6-9% tranche EUR 355,000 6/20/13 53.5 bp (235) Merrill Lynch International & Co. C.V. DJ CDX NA IG Series 5 Index 3-7% tranche $77,000 12/20/12 246 bp 1,635 Morgan Stanley Capital Services, Inc. DJ CDX NA HY Series 6 Index (259) 34,500 6/20/11 (345 bp) (374) DJ CDX NA HY Series 6 Index (169) 33,750 6/20/11 (345 bp) (282) DJ CDX NA HY Series 6 Index (105) 21,000 6/20/11 (345 bp) (176) DJ CDX NA HY Series 6 Index 34,500 6/20/11 (345 bp) (115) DJ CDX NA HY Series 6 Index 343 34,250 6/20/11 (345 bp) 229 DJ CDX NA HY Series 6 Index 25-35% tranche 138,000 6/20/11 107.5 bp 792 DJ CDX NA HY Series 6 Index 25-35% tranche 135,000 6/20/11 106 bp 689 DJ CDX NA HY Series 6 Index 25-35% tranche 84,000 6/20/11 103.5 bp 336 DJ CDX NA HY Series 6 Index 25-35% tranche 138,000 6/20/11 88.5 bp (346) DJ CDX NA HY Series 6 Index 25-35% tranche 137,000 6/20/11 73 bp (1,257) DJ CDX NA HY Series 6 Index 25-35% tranche 6/20/11 (345 bp) DJ CDX NA HY Series 6 Index 25-35% tranche 6/20/11 74 bp DJ CDX NA IG Series 4 Index 3-7% tranche 6/20/10 (62 bp) DJ CDX NA IG Series 4 Index 3-7% tranche 6/20/12 275 bp DJ CDX NA IG Series 4 Index 3-7% tranche 6/20/10 (110.5 bp) DJ CDX NA IG Series 5 Index 3-7% tranche 12/20/12 248 bp DJ CDX NA IG Series 5 Index 3-7% tranche 12/20/10 (115 bp) DJ iTraxx EUR Series 5 Index EUR 6/20/13 (50 bp) DJ iTraxx EUR Series 5 Index 6-9% tranche EUR 6/20/13 57 bp Total $(445) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. NOTES (a) Percentages indicated are based on net assets of $129,194,494. (b) The aggregate identified cost on a tax basis is $142,477,918, resulting in gross unrealized appreciation and depreciation of $4,028,621 and $4,048,104, respectively, or net unrealized depreciation of $19,483. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at July 31, 2006 was $239,795 or 0.2% of net assets. (SEG) These securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2006. (SN) The securities noted above were purchased during the period for an aggregate cost of $198,365. During the period, questions arose regarding a potential misidentification of the characteristics of these securities. As a result of initial inquiries into the matter, the values of these securities were adjusted. As of July 31, 2006, the aggregate values of these securities totaled $132,188. An investigation of the facts surrounding the acquisition and valuation of these securities is currently underway to determine whether the fund may have claims against other parties in this regard. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $259,007 for the period ended July 31, 2006. During the period ended July 31, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $63,427,466 and $56,273,622, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. At July 31, 2006, liquid assets totaling $44,620,678 have been designated as collateral for open forward commitments, swap contracts, and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at July 31, 2006. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2006. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2006: (as a percentage of Portfolio Value) Austria 5.8% Canada 1.6 Cayman Islands 1.3 Denmark 1.2 France 1.6 Germany 2.8 Ireland 2.5 Italy 1.1 Japan 4.6 Luxembourg 0.5 Netherlands 4.4 Spain 2.9 United Kingdom 5.3 United States 63.7 Other 0.7 Total 100.0% Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss.
